Exhibit 99.1 Unifi Announces Third Quarter Fiscal 2017 Results Ongoing success of international strategy to grow sales of premium value-added products including REPREVE®. GREENSBORO, N.C., April 26, 2017 – Unifi, Inc. (NYSE: UFI), one of the world’s leading innovators in synthetic and recycled yarns, today released operating results for the third quarter ended March 26, 2017. Third Quarter and Year-to-Date Fiscal 2017 Highlights • Volume, measured by pounds sold, increased by more than 8% for the third quarter and by more than 10% for the first nine months of fiscal 2017 compared to the third quarter and first nine months of fiscal 2016, respectively, driven by the strength of the global premium value-added (“PVA”) portfolio; • Gross margin was 13.1% for the third quarter of fiscal 2017, compared to 14.5% for the prior fiscal year third quarter, while gross margin was 14.0% compared to 13.8% for the year-to-date periods of fiscal 2017 and 2016, respectively; • Operating income was $9.1 million for the third quarter of fiscal 2017 compared to $10.0 million for the prior fiscal year third quarter, and operating income was $30.7 million compared to $28.3 million for the year-to-date periods of fiscal 2017 and 2016, respectively; • Net income for the third quarter of fiscal 2017 was $9.2 million compared to $9.7 million in the prior fiscal year third quarter.Fiscal 2017 third quarter net income includes a year-over-year decline in earnings from Parkdale America, LLC (“PAL”) of $1.5 million. Net income for the first nine months of fiscal 2017 was $23.2 million compared to $24.2 million in the prior year-to-date period.Net income for the fiscal 2017 year-to-date period includes a year-over-year decline in earnings from PAL of $2.8 million and a $1.7 million loss on a non-core divestiture; • Basic EPS was $0.50 for the third quarter of fiscal 2017, compared to $0.54 for the third quarter of fiscal 2016, while Basic EPS was $1.28 for the first nine months of fiscal 2017 compared to $1.35 for the first nine months of fiscal 2016; and • REPREVE® Bottle Processing Center expanded potential revenue streams, receiving Letter of No Objection from the Food and Drug Administration to sell recycled bottle flake for food-grade packaging. Note: The estimate of earnings for Parkdale America, LLC on an after-tax basis utilizes the 35% U.S. federal tax rate. “Our international strategy has not only enhanced our ability to serve our customers but also provided us with valuable diversification throughout fiscal 2017. During this fiscal year, strength in the international PVA business has counterbalanced headwinds in the domestic market driven by weak retail sales, elevated inventory levels, and pressure from higher raw material costs. For fiscal 2017, we continue to expect results to be broadly in-line with fiscal 2016,” said Tom Caudle, President of Unifi. Third Quarter Fiscal 2017 Operational Review Net sales were $160.9 million for the third quarter of fiscal 2017, compared to net sales of $161.3 million for the third quarter of fiscal 2016.Operating income was $9.1 million in the third quarter of fiscal 2017, compared to $10.0 million in the third quarter of fiscal 2016.Continued strong PVA performance in Asia and Brazil was offset by challenging domestic market conditions and pressures from comparatively higher raw material costs.
